DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 103- Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potechin et al. (US 9,700,494) in view of Sartingen (US 2011/0124542). 
Potechin et al. disclose foaming cleansers comprising castor oil maleate, PEG-7 glyceryl cocoate, glycerin, surfactant, and optionally PEG-6 caprylic/capric glycerides. The composition is useful as a foaming cleanser that dispenses a foam that has enhanced skin feel and optionally increased foam stand up so that it is less runny and messy (Abstract). The composition comprises 0.1 to 1% by weight of the composition castor oil maleate, 0.05 to 0.3% by weight of the composition PEG-7 glyceryl cocoate, 0.5 to 6% by weight of the composition glycerin, surfactant, and water, wherein the glycerin is present in an amount that is greater than any of the castor oil maleate or the PEG-7 glyceryl cocoate, and the composition has a viscosity of 1 to 100 mPas (cps). A disclosed composition comprise water, 10.9% sodium lauryl ether sulfate (2OE), 6% cocoamidopropyl betaine, 0.3% castor oil maleate, 3.4% glycerin, 0.2% PEG-7 glyceryl cocoate, 0.15% PEG-120 methyl glucose dioleate and 0.2-0.35% fragrance (Example 1). The pH of the compositions are preferably 6 to 8 (col. 2, lines 61-65). The compositions are made by Castor oil maleate Premix--Ceraphyl.TM. RMT castor oil maleate is added to a beaker containing cocoamidopropyl betaine and mixed at high speed until fully incorporated to produce a clear liquid (col. 3, lines 35-67). 

Sartingen disclose compositions having an emulsifier mixture. The invention provides a clear surfactant-based cleaning agent wherein an oil component is stably suspended over a long period of time and in varying temperatures. The invention also provides a clear cleaning agent having a sufficiently high viscosity to enable it to be easily applied from the container without "running" and dripping. This initial viscosity should as far as possible be retained during storage. This is achieved by using an emulsifier mix comprising components a, b and c. Component a is an ethoxylated alcohol including laureth-4 (paragraph 0018). Component b is ethoxylated hydrogenated castor oil having a degree of ethoxylation of 5 to 80 and includes PEG-60 hydrogenated castor oil (paragraphs 0012-0020). Component c includes PEG-7 glyceryl cocoate (paragraph 0022). The three emulsifiers a, b and c are each used in compositions according to the invention in an amount of 0.05 to 3 wt. %, preferably 0.1 to 2 wt. % and in particular 0.2 to 1.5 wt. %, based on total weight of the composition (paragraph 0024).
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added  PEG-60 hydrogenated castor oil in an amount ranging from 0.1 to 2% to the composition of Potechin et al. comprising a mixture of PEG-7 glyceryl cocoate and sodium lauryl ether sulfate, and an oil and surfactant because a combination of PEG-60 hydrogenated castor oil, PEG-7 glyceryl cocoate and sodium lauryl ether sulfate has been disclosed in the art to stabilize compositions comprising an oil and a surfactant as disclosed by Sartingen. 


Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,700,494 in view of Sartingen (US 2011/0124542).   Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims recite a foaming composition comprising castor oil and glycerin. The instant claims differ from the patented claims insofar as they recite PEG-60 hydrogenated castor oil and the additional components recited in patented claim 1, in the dependent claims.
Sartingen disclose compositions having an emulsifier mixture. The invention provides a clear surfactant-based cleaning agent wherein an oil component is stably suspended over a long period of time and in varying temperatures. The invention also provides a clear cleaning agent having a sufficiently high viscosity to enable it to be easily applied from the container without "running" and dripping. This initial viscosity should as far as possible be retained during storage. This is achieved by using an 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added  PEG-60 hydrogenated castor oil in an amount ranging from 0.1 to 2% to the composition of the patented claims in order to help stabilize compositions of the patented claims as disclosed by Sartingen. 

Claims 1-20 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612